Citation Nr: 0723545	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-01 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a heart disability, 
claimed as ischemic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.  The veteran was a prisoner of war (POW) in Germany 
from June 1943 to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In August 2005, the veteran testified at a Board 
hearing before the undersigned.  In November 2006, the Board 
remanded this case.  


FINDINGS OF FACT

1.  The veteran was a prisoner of war (POW) in Germany from 
June 1943 to May 1945.

2.  The competent medical evidence establishes that the 
veteran has coronary artery disease; his VA stress test 
revealed a workload of 4-7 METS.


CONCLUSION OF LAW

Service connection for coronary artery disease is warranted.  
38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  

Because the veteran is a former POW, certain presumptions are 
afforded him under the pertinent regulations and statutes.  
For any veteran with verified POW status, service connection 
will be presumed for certain disabilities which manifest at 
any time following military service.  38 U.S.C.A. §§ 1112, 
1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Among these presumptive disorders are certain 
cardiovascular disabilities.  See 38 C.F.R. § 3.309(c) 
(2006).

The Board notes that 38 C.F.R. § 3.309(c) has been revised 
during the pendency of this appeal.  Whereas this section 
previously provided a presumption of service connection only 
for beriberi heart disease, which included ischemic heart 
disease in a former POW who had experienced localized edema 
during captivity, revisions in October 2004 state that, for 
former POWs, certain diseases shall be service connected if 
manifest to a disability of 10 percent or more at any time 
after discharge, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  Diseases 
listed under this Code now include atherosclerotic disease or 
hypertensive vascular disease, including hypertensive heart 
disease, and their complications including myocardial 
infarction, congestive heart failure, and arrhythmia.  See 69 
Fed. Reg. 60083-60090 (Oct. 7, 2004); 38 C.F.R. § 3.309(c) 
(2006).  When a law or regulation changes while an appeal is 
pending, the version most favorable to the claimant applies, 
absent legislative intent to the contrary. See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  Revised statutory or 
regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c) (West 2002 & supp. 2005); VAOPGCPREC. 3-
2000 (April 10, 2000).  Thus, the revised version of 38 
C.F.R. § 3.309(c) applies to the veteran's pending appeal.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

During the pendency of the instant appeal, VA promulgated 
liberalizing issue that added atherosclerotic heart disease 
to the presumptive diseases that can be service connected in 
former POWs.  Atherosclerotic heart disease refers to heart 
disease that involves progressive narrowing and hardening of 
the arteries over time. 69 Fed. Reg. 60089.  It encompasses 
arteriosclerotic heart disease, ischemic heart disease, 
coronary artery disease, and other diseases that may be 
described by a more specific diagnosis.  Id.

The veteran was afforded VA medical examination, including an 
echocardiogram, in August 2003.  The VA examiner concluded 
that there was no clinical evidence of ischemic heart 
disease.  An October 2004 stress test conducted by the 
veteran's private physician noted an "absence of an ongoing 
ischemic problem at this time."  These findings formed the 
basis of the RO's initial denial.  However, thereafter, 
private medical treatment records from April 2005 indicated a 
diagnosis of coronary artery disease, apparently based on a 
24-hour Holter study.

In order to verify whether the veteran has ischemic heart 
disease, he was afforded another VA examination in January 
2007.  The diagnosis was coronary artery disease, status post 
coronary artery bypass graft (CABG) surgery.  In a March 2007 
addendum, the examiner indicated that the veteran had several 
etiological risk factors for coronary artery disease which 
were his age, gender, dyslipidemia, and hypertension.  

Subsequently, private medical evidence dated in March and 
April 2006, was received which showed that the veteran 
previously had undergone a left heart catherization, 
ventriculopathy, thoracic aortography, coronary artery 
angiography, left internal mammary artery angiography and 
hand injected right femoral artery angiography for placement 
of Duette closure device.  

In sum, the veteran was a POW in Germany for nearly two 
years.  It has been confirmed that he has coronary artery 
disease.  Regardless of any other risk factors present, the 
veteran's heart disease is a presumptive disorder, subject to 
service connection if manifest to a disability of 10 percent 
or more at any time after discharge.  The Board finds that 
such stated risk factors do not rise to the level of 
affirmative evidence to the contrary.  See 38 C.F.R. § 3.307.  
No examiner has indicated that the veteran's coronary artery 
disease is not related to his prisoner-of-war experiences or 
that it is more likely related to the other stated risk 
factors.  Further, on VA examination, the veteran's stress 
test revealed a workload of 4-7 METS which would warrant a 
compensable rating.  See 38 C.F.R. § 4.104, Code 7005).  

Consequently, service connection is warranted for the 
veteran's heart disease.  


ORDER

Service connection for coronary artery disease is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


